Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In preliminary amendments dated 3/13/20, Applicant amended no claims, canceled claim 1, and added new claims 2-21.  Claims 2-21 are presented for examination.

Allowable Subject Matter
Claims 4-8, 14, 16, 19, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Obviousness Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 9-12, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, and 11 of U.S. Patent No. 10,606,908. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite similar subject matter in the same statutory categories.  See the chart below:
Application claim
‘908 Patent claim
2
1

2
10
2
11
1
12
6
17
11


Rejections under 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-3, 12-13, 15, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen et al (US 20180351903), hereafter known as Allen, from Applicant’s Information Disclosure Statement (IDS) dated 3/20/20.
With respect to claims 2, 12, and 17, Allen teaches:
providing, by a computing system, a first element in an interface presentable to a user through which a plurality of ephemeral media content items are accessible by the user for a selected period of time, wherein the first element is a listing comprising identifiers of content providers associated with the plurality of ephemeral media content items (paragraph 0024 figure 2A, interface 202 with ephemeral chat messages listed 216, 218 that also lists providers of said messages, also ephemeral content in text area 222); and 
providing, by the computing system, a second element in the interface through which a plurality of non-ephemeral media content items are accessible by the user, wherein the second 
With respect to claim 12, Allen teaches at least one processor () and a memory storing instructions (paragraph 0107 figure 11 showing machine performing the invention comprising one or more processors 1110 and memory 1130).
With respect to claim 17, Allen teaches a non-transitory computer-readable medium including instructions (paragraph 0117 figure 11 machine readable medium 1138 is non-transitory, comprising instructions 1116).
With respect to claims 3, 13, 15, 18, and 20, Allen teaches:
determining, by the computing system, that an avatar of a first content provider included in the first element of the interface was selected for removal (paragraphs 0061, 0063 selecting a group name for removal after a threshold amount of time); and 
removing, by the computing system, access to ephemeral media content items associated with the first content provider from the first element of the interface based at least in part on the avatar of the first content provider being selected for removal (paragraph 0061, 0063 removing messages by old group after threshold time expiring and selection).

Relevant Prior Art
	During his search for prior art, Examiner found the following reference to be relevant to Applicant’s claimed invention.  Said reference is listed on the Notice of References form included in this office action:


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718.  The examiner can normally be reached on M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        9/10/21